Citation Nr: 0118329	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent prior to July 1, 2000, exclusive of September 23, 
1999 through December 31, 1999 and March 30, 2000 through 
June 30, 2000, when a temporary total disability evaluation 
was assigned, and to an evaluation in excess of 50 percent 
thereafter for pelvic adhesive disease.

2.  Entitlement to an effective date prior to October 6, 1998 
for a 30 percent disability evaluation for pelvic adhesive 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 to July 
1989 and from November 1989 to October 1991.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO) which 
denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A rating decision dated June 1992 granted service 
connection for pelvic adhesive disease and assigned a 10 
percent disability evaluation effective November 1, 1991.

3.  The veteran's pelvic adhesive disease is not currently 
productive of urethrovaginal fistula requiring the wearing of 
an appliance or absorbent materials which needs changing more 
than four times per day, rectovaginal fistula with vaginal 
fecal leakage four or more times per week, or lesions of the 
bowel or bladder.

4.  The veteran's pelvic adhesive disease did not require 
complete removal of the uterus and both ovaries prior to her 
hospitalization in March 2000.

5.  In October 1994, the veteran filed a claim for an 
increased disability evaluation for pelvic adhesive disease, 
which the RO denied in March 1995 rating decision.  The 
veteran did not file a Notice of Disagreement with regard to 
this decision.

6.  A claim for an increased disability evaluation for pelvic 
adhesive disease was received by the RO on September 29, 
1999.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for pelvic adhesive disease, for the period prior to 
July 1, 2000, exclusive of temporary total disability, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.116, Diagnostic 
Codes 7614-7615 (2000)

2.  The schedular criteria for an evaluation in excess of 50 
percent for pelvic adhesive disease from July 1, 2000 have 
not been met. 38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.116, Diagnostic Codes 
7617, 7624, 7625 (2000).

3.  The March 1995 rating decision denying an increased 
disability evaluation for pelvic adhesive disease is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

4.  The criteria for an effective date prior to October 6, 
1998 for an increased disability evaluation for pelvic 
adhesive disease have not been met.  38 U.S.C.A. § 5110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.114, 3.400, 
4.116, Diagnostic Codes 7614-7617 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO obtained medical evidence 
supporting the veteran's claim.  The Statement of the Case 
provided to the veteran and her representative informed her 
of the pertinent laws and regulations and the evidence 
necessary to substantiate her claim.  As such, the Board 
finds that the duty to assist was satisfied, and the Board 
will proceed with a disposition on the merits.

I.  Factual Background

The veteran essentially contends that the current disability 
evaluation assigned to her pelvic adhesive disease does not 
accurately reflect the severity of that disorder.  The 
veteran claims that she should receive a higher disability 
evaluation for the period prior to July 1, 2000 because the 
pelvic adhesions were not controlled by continuous treatment.  
In addition, the veteran contends that the RO's October 2000 
rating decision that assigned a disability evaluation of 30 
percent effective October 6, 1998 is incorrect. 

Historically, a June 1992 rating decision granted the veteran 
service connection for pelvic adhesive disease and assigned a 
10 percent disability evaluation effective November 1, 1991.  
In October 1994, the veteran filed a claim for an increased 
disability evaluation, which the RO denied in a March 1995 
rating decision.  The veteran filed another claim for an 
increase on September 29, 1999.  In a rating decision dated 
December 1999, the RO granted a temporary total disability 
evaluation for the period of September 23, 1999 through 
December 31, 1999 and continued the 10 percent disability 
evaluation effective January 1, 2000.  The veteran submitted 
additional medical evidence and in February 2000, the RO 
granted a 30 percent disability evaluation effective August 
27, 1999.  On January 24, 2000, the RO received a claim for 
an earlier effective date for the grant of the 30 percent 
disability evaluation, which was denied by the RO in a March 
2000 rating decision.  The veteran again submitted additional 
medical records, and in April 2000, the RO granted a 
temporary total disability evaluation effective March 30, 
2000 through June 30, 2000 and a 50 percent disability 
evaluation effective July 1, 2000.  The veteran filed a 
Notice of Disagreement with regard to her claim for an 
earlier effective date in May 2000 and submitted additional 
medical evidence in connection with both claims in August 
2000.  In October 2000, the RO issued a rating decision 
granting an effective date of October 6, 1998 for the 
veteran's 30 percent disability evaluation. 

The evidence of record consists of private medical records.  
A report from St. John's Mercy Medical Center dated August 
1994, shows that the veteran underwent a laparotomy and 
adhesiolysis.  Another medical record shows that the veteran 
was hospitalized from July 24, 1996 to July 27, 1996 for 
induction of labor of a term pregnancy, wherein a cesarean 
section was performed.  Treatment records dated June 1994 
through December 1999, from Alampur Vijaya Kumari, M.D. show 
that the veteran was treated for pelvic adhesions and 
bilateral tubal obstruction, as well as pregnancy.  In 
addition, these records show that the veteran's August 13, 
1997 physical examination was essentially normal, but that 
the veteran reported pelvic pain and cramping upon her 
October 6, 1998 physical examination.  The veteran was 
diagnosed with pelvic adhesions.  Another private medical 
record from St. John's Mercy Medical Center, dated September 
23, 1999, shows that the veteran underwent a laparoscopy, 
dilation & curettage, laparotomy with left oophorectomy, 
bilateral salpingectomy, and extensive adhesiolysis.  The 
veteran was diagnosed with extensive pelvic adhesions, 
menorrhagia, and a left ovarian cyst.  In addition, a record 
from St. John's Mercy Medical Center, dated March 30, 2000, 
reports that the veteran underwent a total abdominal 
hysterectomy with right oophorectomy, extensive adhesiolysis, 
and appendectomy.  Also of record was a letter from Dr. 
Kumari, summarizing the veteran's course of treatment 
beginning in June 1994.  According to Dr. Kumari's letter, 
the veteran has had a complex history of problems involving 
chronically forming pelvic adhesions.


II.  Increased Rating 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board acknowledges that there was a temporary 100 percent 
disability evaluation for the periods of September 23, 1999 
through December 31, 1999 and March 30, 2000 through June 30, 
2000.  The temporary 100 percent disability evaluation from 
September through December 1999 was the result of the removal 
of the veteran's left ovary on September 23, 1999.  The 
temporary 100 percent disability evaluation from March 
through June 2000 was the result of the veteran's complete 
hysterectomy. 

The veteran's pelvic adhesive disease is rated as 30 percent 
disabling for the time period prior to July 1, 2000 pursuant 
to 38 C.F.R. § 4.116, Diagnostic Codes 7614-7617.  A 30 
percent disability evaluation is warranted for adhesions, 
injury, or disease of an ovary or disease, injury, or 
adhesions of the vulva, vagina, cervix, uterus, or fallopian 
tube.  See 38 C.F.R. § 4.116, Diagnostic Code 7614.  For the 
next higher 50 percent disability evaluation, there must be 
complete removal of the uterus and both ovaries.  A 100 
percent disability evaluation is assigned for three months 
immediately after removal.  See 38 C.F.R. § 4.116, Diagnostic 
Code 7617.  

The veteran's pelvic adhesive disease is rated as 50 percent 
disabling beginning July 1, 2000 pursuant to 38 C.F.R. 
§ 4.116, Diagnostic Code 7617.  As discussed above, a 50 
percent disability evaluation is warranted where there has 
been a complete removal of the uterus and both ovaries.  With 
the exception of the temporary total disability assigned for 
the first three months following a complete removal of the 
uterus and both ovaries, there is no higher disability 
evaluation available under Diagnostic Code 7617.

A. Entitlement to an increased disability evaluation for the 
period prior to 
July 1, 2000.

The veteran claims that she is entitled to an increased 
disability evaluation for the period prior to July 1, 2000, 
exclusive of September 23, 1999 through December 31, 1999 and 
March 30, 2000 through June 30, 2000.  As the 30 percent 
disability evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
for an increased evaluation for the time period prior July 1, 
2000 remains viable on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

As stated earlier, in an October 2000 rating decision, the RO 
assigned a 30 percent disability evaluation pursuant to 
38 C.F.R. § 4.116, Diagnostic Codes 7614-7617 from October 6, 
1998.  Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 30 
percent disability evaluation and that an increased 
disability evaluation is not warranted.  The objective 
clinical evidence of record does not show that the veteran 
underwent a complete removal of her uterus and both ovaries 
prior to March 30, 2000.  Despite the pain and ongoing 
treatment required by the veteran's gynecological disorder, 
treatment records only show that the veteran was treated for 
adhesions of her reproductive organs, and had her left ovary 
removed.  As such, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 30 
percent disability evaluation. 

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 7624, 
7625, and 7629.  With regard to the criteria for rectovaginal 
fistula, there is no evidence that the veteran's pelvic 
adhesive disease resulted in vaginal fecal leakage four or 
more times per week.  See 38 C.F.R. § 4.116, Diagnostic Code 
7624.  In addition, there is no evidence that the veteran's 
pelvic adhesive disease resulted in urethrovaginal fistula 
requiring the wearing of absorbent materials.  See 38 C.F.R. 
§ 4.116, Diagnostic Code 7625.  Further, with regard to the 
criteria for endometriosis under Diagnostic Code 7629, the 
medical evidence of record does not suggest that the veteran 
had lesions of the bowel or bladder.  As discussed earlier, 
the medical evidence only indicated that the veteran had 
pelvic pain not controlled by treatment.  Therefore, the 
Board does not believe an evaluation in excess of 30 percent 
under Diagnostic Codes 7624, 7625, or 7629 is warranted.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that her pelvic adhesive 
disease, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran has missed work only for 
medical procedures, such as her bilateral tuboplasty, 
cesarean section, diagnostic laparoscopy with left 
oophorectomy, and total abdominal hysterectomy with right 
oophorectomy.  In addition, it appears from the record that 
the aforementioned medical procedures were performed over the 
course of several years, from 1994 through 2000.  These 
hospitalizations occurred at various intervals within this 
time period and did not appear to be of long duration, i.e., 
more than one to three days at a time.  As such, there is no 
evidence of marked interference with the veteran's employment 
or frequent hospitalizations.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for pelvic adhesive disease, for the period 
prior to July 1, 2000, on either a schedular or extra-
schedular basis.  

B. Entitlement to an increased disability evaluation for the 
period beginning 
July 1, 2000.

As stated earlier, the veteran also claims that she is 
entitled to an increased disability evaluation for the period 
beginning July 1, 2000. 

As discussed earlier, the RO, in an April 2000 rating 
decision, assigned a 50 percent disability evaluation 
pursuant to 38 C.F.R. § 4.116, Diagnostic Criteria 7617. The 
evaluation currently assigned is the highest schedular 
evaluation for complete removal of both ovaries and the 
uterus.  Nonetheless, the Board also considered other 
Diagnostic Codes, including Diagnostic Codes 7624 and 7625.  
However, the Board finds that neither Diagnostic Code has any 
relevance to the veteran's current gynecological disorder.  
The veteran's pelvic adhesive disease is not productive of 
rectovaginal fistula with fecal leakage occurring four or 
more times per week.  See 38 C.F.R. § 4.116, Diagnostic Code 
7624.  Further, the veteran's pelvic adhesive disease has not 
resulted in urethrovaginal fistula requiring the use of an 
appliance or the wearing of absorbent materials.  See 
38 C.F.R. § 4.116, Diagnostic Code 7625.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 50 percent for the period 
beginning July 1, 2000, the Board also considered whether the 
veteran is entitled to an increased disability evaluation on 
an extra-schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that her pelvic adhesive 
disease, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran missed work only for her 
total abdominal hysterectomy with right oophorectomy.  In 
addition, it appears from the record that the hospitalization 
was not of long duration.  As such, there is no evidence of 
marked interference with the veteran's employment or frequent 
hospitalizations.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for pelvic adhesive disease, for the period 
beginning July 1, 2000, on either a schedular or extra-
schedular basis.

III.  Earlier Effective Date

As previously discussed, the veteran contends that the RO's 
October 2000 rating decision granting an effective date of 
October 6, 1998 for the increased disability evaluation to 30 
percent for pelvic adhesive disease was erroneous.  More 
specifically, the veteran argues that she is entitled to an 
earlier effective date, that of the date of a change in the 
regulations in 1995. 

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  Nonetheless, under VA laws 
and regulations, it is possible to have an increased rating 
one year prior to the date of the claim.  In cases involving 
a claim for an increased evaluation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from that date; otherwise, 
the effective date is the date the claim is received.  See 
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000).  See also Harper v. Brown, 10 Vet. App. 125 (1997).

Under the pertinent laws and regulations, the RO's March 1995 
rating decision is final.  The veteran's October 1994 claim 
for an increased disability evaluation was denied, and the 10 
percent disability evaluation for pelvic adhesive disease was 
continued.  As the veteran did not file an appeal with 
respect to the denied claim, the rating decision became a 
final decision.  See 38 U.S.C.A. § 7105(c) (If a Notice of 
Disagreement is not filed within one year of notice of the 
RO's decision, the RO's determination becomes final).

Additionally, the veteran is not entitled to an effective 
date of the changed regulations for gynecological disorders.  
The rating schedule for gynecological disorders was revised 
on May 22, 1995, and the veteran argues that she is entitled 
to an increased evaluation with the same effective date as 
the revised regulations.  However, the veteran did not file 
an appeal with regard to the March 1995 rating decision and 
she did not file her claim for an increased disability 
evaluation until September 29, 1999.  As such, the veteran is 
not entitled to an effective date of May 22, 1995.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (If a claim for 
an increased disability evaluation is received more than one 
year after the effective date of liberalizing legislation or 
VA issue, benefits may only be authorized for a period of one 
year prior to the date of receipt of the claim).  

In this case, the Board finds that the effective date of 
October 6, 1998 for an increased disability evaluation, to 30 
percent disabling, for pelvic adhesive disease is correct 
since this is the earliest date, within the one year prior to 
the claim for an increased disability evaluation, upon which 
an increase in the severity of the veteran's gynecological 
disorder was shown.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (2000).  In order for the veteran to be 
entitled to a 30 percent disability evaluation prior to 
October 6, 1998, the veteran would have had to meet the 
criteria for such an evaluation beginning September 29, 1998.  
Id.  However, the veteran's private medical records for the 
year prior to the date of her claim are negative for 
complaints of or treatment for pelvic pain prior to her 
physical examination on October 6, 1998.  According to the 
medical records, the veteran's August 1997 examination was 
negative and the veteran was not examined again for her 
pelvic adhesive disease until October 6, 1998.  Because the 
effective date of the increase in benefits for the veteran is 
the date of receipt of the claim for an increase or the 
earliest date it is factually ascertainable that an increase 
in disability occurred, if the claim is received within one 
year of that date, the effective date is October 6, 1998 for 
the 30 percent disability evaluation and July 1, 2000 for the 
50 percent disability evaluation.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date prior to October 6, 
1998 for the 30 percent disability evaluation for pelvic 
adhesive disease.  Thus, the veteran's claim must be denied.


ORDER

An evaluation in excess of 30 percent for pelvic adhesive 
disease for the period prior to July 1, 2000, exclusive of 
temporary total disability evaluations, and an evaluation in 
excess of 50 percent for pelvic adhesive disease from July 1, 
2000 is denied.

The claim of entitlement to an effective date prior to 
October 6, 1998 for the grant of an increased disability 
evaluation to 30 percent disabling for pelvic adhesive 
disease is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

